Title: From James Madison to James Monroe, 8 August 1819
From: Madison, James
To: Monroe, James


private
Dear SirMontpr. Aug. 8. 1819
The day after you left us I recd. a letter from Mr R. B Lee which I inclose. It contains a fuller view of circumstances which it may not be amiss you should understand, than may be otherwise conveyed. I shall simply state in answer that I believe your personal dispositions will be no bar to whatever may be permitted by considerations of a public nature. Be so good as to return the letter under a blank cover.
We are Still without rain. As this is the third day of your journey, you will probably have ended it without interruption from the weather. Affece. respects
James Madison
